UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 10, 2010 MACK-CALI REALTY CORPORATION (Exact Name of Registrant as Specified in Charter) Maryland 1-13274 22-3305147 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 Thornall Street, Edison, New Jersey,08837-2206 (Address of Principal Executive Offices)(Zip Code) (732) 590-1000 (Registrant’s telephone number, including area code) MACK-CALI REALTY, L.P. (Exact Name of Registrant as Specified in Charter) Delaware 333-57103 22-3315804 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 Thornall Street, Edison, New Jersey,08837-2206 (Address of Principal Executive Offices)(Zip Code) (732) 590-1000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 10, 2010, Mack-Cali Realty Corporation (the “Company”) issued a press release announcing that its operating partnership, Mack-Cali Realty, L.P. (the “Operating Partnership”), will redeem for cash all $300,000,000 principal amount of the Operating Partnership's 7.75% Notes due February 15, 2011 (the “Notes”).The Notesshall be redeemed on December 15, 2010 (the “Redemption Date”).The redemption price, including a make-whole premium, will be 101.225% of the principal amount of the Notes, plus any accrued and unpaid interest up to, but not including, the Redemption Date (the “Redemption Price”). The Notes are to be surrendered to Wilmington Trust Company, as trustee and paying agent, in exchange for payment of the Redemption Price.Questions relating to, and requests for additional copies of, the notice of redemption for the Notes should be directed to Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001, Attn:Corporate Trust Administration, (203) 453-4130. Completion of the redemption is subject to the payment by the Operating Partnership to Wilmington Trust Company, as trustee and paying agent, before 11:00 a.m. on December 14, 2010, of $311,425,000 as payment in full of the Redemption Price for all outstanding Notes, consisting of $300,000,000 in principal, a make-whole premium of $3,675,000 and accrued and unpaid interest of $7,750,000. A copy of the Company’s press release announcing the redemption is filed herewith as Exhibit 99.1. Item9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description Press release of Mack-Cali Realty Corporation dated November 10, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACK-CALI REALTY CORPORATION Dated:November 10, 2010By:/s/ Barry Lefkowitz Barry Lefkowitz Executive Vice President and Chief Financial Officer MACK-CALI REALTY, L.P. By:Mack-Cali Realty Corporation, its general partner Dated:November 10, 2010By:/s/ Barry Lefkowitz Barry Lefkowitz Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release of Mack-Cali Realty Corporation dated November 10, 2010.
